 In the Matter of ACME ALUMINUM ALLoys, INC.andUNITEDAuro-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA(UAW-CIO)Case No. 9-R-1648.-Decided January 30,1945.M11r.Henry G. Hodges,of Dayton, Ohio, for the Company.M11r.Max W.Johnstone,of Akron,Ohio, andMr.George Wilkin, ofDayton, Ohio, for the UAW-CIO.Mr.Robert Wilson,ofWashington,D. C., for the Molders.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Automobile, Aircraft and_Agricultural Implement Workers of America (UAW-CIO), hereincalled the UAW-CIO, alleging that a question affecting commerce had_arisen concerning the representation of employees of Acme Aluminum-Alloys, Inc., Dayton, Ohio, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon-due notice before James A. Shaer, Trial Examiner. Said hearing washeld at Dayton, Ohio, on January 17, 1945.The Company, the UAW-CIO, and International Molders and Foundry Workers of NorthAmerica, A. F. of L., herein called the Molders, appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the commencement of the hearing, the.UAW-CIO moved to amend its petition to exclude core makers, mold-ers, and their apprentices.The Trial Examiner granted the motion.Subsequent to the hearing, the UAW-CIO filed a motion requestingwithdrawal of the foregoing motion to amend, and further requestingthat the Board find appropriate two separate units, as more specificallydefined hereinafter.The Molders also filed,a motion subsequent to the-hearing similarly requesting that the Board find appropriate two sepa-rate units as requested by the UAW-CIO. In view, of our unit find--60 N. L.R. B., No. 59.62S563-45-vol 60-20289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDings hereinafter set forth in Section IV, the motions are herebygranted.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYAcme Aluminum Alloys, Inc., an Ohio corporation with its prin-cipal offices and place of business in Dayton, Ohio, operates twoplants where it is engaged in the manufacture of aluminum castings,wood and steel patterns, tools, dies, jigs, and fixtures.The only plantinvolved herein is the foundry.During 1943, the Company pur-chased raw materials valued in excess of $1,000,000, of which 75 per-cent was shipped from points outside the State of Ohio.During thesame period, the Company manufactured finished products valued inexcess of $8,000,000, of which 80 percent was shipped to points out-side the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workers-ofAmerica, affiliated with the Congress of Industrial Organizations,isa labor organization admitting to membership employees of theCompany.InternationalMolders and Foundry Workers of North America,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the UAW-CIOas the exclusive bargaining representative of certain of the Company'semployees on the ground that it has a collective bargaining 'contractwith the Molders covering such employees.The Molders has been representing the employees in the Company'sfoundry since 1941, the latest contract having been executed on Janu-ary 1, 1944, to remain in "full force and effect until December 31, 1944,with the provision that if neither party gave notice of any desiredchange 30 days prior to December 1944, the contract would auto- ACME ALUMINUM ALLOYS, INC.291matically renew itself.'Since the UAW-CIO filed its petition withthe Board prior to the 30-day automatic renewal period, and further,since by its terms the contract is, in effect, now terminable by eitherparty upon 30 days' notice, we find that the contract is not a bar to apresent determination of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the UAW-CIO represents a substantial number ofemployees in the units hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe UAW-CIO and the Molders request that the Board find ap-propriate (1) a unit composed of journeymen molders, journeymencore makers, and molders and core makers apprentices of the Com-pany in its foundry in Dayton, Ohio, excluding foremen, assistantforemen, and other supervisory employees; and (2) a unit comprisingall employees of the Company in its foundry in Dayton, Ohio, ex-cludingmilitarized guards,maintenancemachinists, timekeepers,office and clerical employees, journeymen core makers, journeymenmolders, and molders and core makers apprentices, foremen, assistantforemen, job bosses (also known as group leaders), and all othersupervisory employees.The Company takes no position with respectto the appropriate unit or units.We find the following units, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :(1)All journeymen molders, journeymen core makers, and moldersand core makers apprentices of the Company in its foundry in Dayton,Ohio, excluding foremen, and assistant foremen;(2)All employees of the Company in its foundry in Dayton, Ohio,excluding militarized guards, maintenance machinists, timekeepers,'The contract provides that, "If neither party to this agreement notifies the other partythirty days prior to December 31, 1944, of a desired change, the agreement will continue ineffect until such time as thirty days notice of a desired change is given."2The Field Examiner reported that the UAW-CIO submitted 377 authorization cards ;that the names of 322 persons appearing on the cards were listed on the Company's payroll of November 1, 1944, and that the cards were dated as follows 84 in October 1944 ;29 in November 1944;and 209 were undated. There are approximately 1,037 employeesin the unitsThe Molders relies upon its contract as evidence of its representation among theemployees.The United Steelworkers of America, although having submitted evidence of representa-tion among the employees,and having been served with notice,did not appear at thehearing 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and clerical employees, journeymen molders, -journeymen coremakers, and molders and core makers apprentices, foremen, assistantforemen, and job bosses (also known as group leaders).V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret, ballot among the, em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Acme AluminumAlloys, Inc., Dayton, Ohio, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30),days from the dateof this Direction, under the direction and supervision of, the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunits found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection; including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine whether they desire to be represented by UAW-CrO Air-craft, or by International Molders and Foundry Workers Union,A. F. of L.,3 for the purposes of collective bargaining, or by neither.3The request of the Unions to appear on the ballot in the manner set forth above ishereby granted.